Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “wherein oil is injected into the oil damper, and a main damper rotated by the damper gear is installed in the oil damper” is indefinite as it recites method steps in an apparatus claim. Apparatus claims can only be limited with additional structure. Therefore, an apparatus claim further limited by method steps makes the scope of the claim unclear. It is necessary to amend the claim to only include limitations containing structure. 
Regarding Claim 3, this claim is rejected due to its dependency upon claim 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smart US20150233154A1.
Regarding Claim 1, Smart teaches: A flush handle for a door of a vehicle (Fig 1), comprising: a housing (3) installed in the door of the vehicle (P0170 L1-2); a handle portion (10) installed in the housing (P0170 L1); a pivot portion (Fig 4, right half of handle 10 when viewed from the front or top, left half of handle 10 when viewed from the back) formed on one side of the handle portion and comprising a rotating shaft (24); an interconnection groove (Fig 5, 28 projects perpendicularly out of the inner surface of the handle 10,  this creates a V-shaped groove formed between the inner surface of the handle seen in Fig 5, and the left surface of 28) formed in the pivot portion (this is formed on the left half of the handle in Fig 5 which is the pivot portion); a driving portion (30) which is installed in the housing, comprises an opening member (34) having one side coupled to the interconnection groove (Fig 5, coupled to the interconnection groove via 38, which abuts into groove), and is configured to linearly move and to transfer power to the handle portion (P0192); and a return spring (26) installed on the rotating shaft (P0170 L5), wherein when the opening member linearly moves, the pivot portion rotates on the rotating shaft through the interconnection groove such that the handle portion rotates (P0192).
Regarding Claim 4, Smart teaches: A flush handle for a door of a vehicle (Fig 1), comprising: a housing (3) installed in the door of the vehicle (P0170 L1-2); a handle portion (10) installed in the housing (P0170 L1); a pivot portion (Fig 4, right half of handle 10 when viewed from the front or top, left half of handle 10 when viewed from the back) formed on one side of the handle portion and comprising a rotating shaft (24); and a return spring (26) installed on the rotating shaft, wherein the housing forms an accommodation groove (Fig 4, accommodation groove on the right of the housing 3 can be seen to accommodate the right end of the handle portion 10) which accommodates one end of the handle portion, wherein the handle portion rotates on the rotating shaft and withdrawn from the housing when a pressure is applied to the one end of the handle portion (demonstrated going from Fig 3 to Fig 7), and wherein the handle portion is withdrawn into the housing by the return spring when the pressure is removed (P0194). 
Regarding Claim 6, Smart teaches: The flush handle according to claim 1, further comprising: a manually-operated latch portion or an electrically-powered latch portion (P0177 L3, door latch (not shown) mentioned would be manually-operated latch portion), which controls fastening, unfastening, opening, and closing of the door of the vehicle (P0212 L8-9); and a door latch connection portion (unnumbered feature comprising: 28, 42, 74) having one side installed on the handle portion (Fig 8: 28 is formed on the inner surface of the door handle 10) and the other side installed on the manually-operated latch portion or the electrically-powered latch portion (P0177), wherein when the handle portion rotates by a certain distance or more, the door latch connection portion is pulled such that the door of the vehicle is opened by the manually-operated latch portion or the electrically-powered latch portion (P0199, also demonstrated in Figs 7-8).
Regarding Claim 8, Smart teaches: The flush handle according to claim 4, further comprising: a manually-operated latch portion or an electrically-powered latch portion (P0177 L3, door latch (not shown) mentioned would be manually-operated latch portion), which controls fastening, unfastening, opening, and closing of the door of the vehicle (P0212 L8-9); and a door latch connection portion (unnumbered feature comprising: 28, 42, 74) having one side installed on the handle portion (Fig 8: 28 is formed on the inner surface of the door handle 10) and the other side installed on the manually-operated latch portion or the electrically-powered latch portion (P0177), wherein when the handle portion rotates by a certain distance or more, the door latch connection portion is pulled such that the door of the vehicle is opened by the manually-operated latch portion or the electrically-powered latch portion (P0199, also demonstrated in Figs 7-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smart US20150233154A1, in view of Kalesse WO 2019120598 A1 (Please see attached machine translation for paragraph reference numbers).
Regarding Claim 5, Smart teaches: The flush handle according to claim 1. Smart doesn’t teach a sensor portion which is pushed when the handle portion rotates by a certain distance or more; and an electrically-powered latch portion configured to control fastening, unfastening, opening, and closing of the door of the vehicle, wherein when the sensor portion is pushed, the 
Regarding Claim 7, Smart teaches: The flush handle according to claim 4. Smart doesn’t teach a sensor portion which is pushed when the handle portion rotates by a certain distance or more; and an electrically-powered latch portion configured to control fastening, unfastening, opening, and closing of the door of the vehicle, wherein when the sensor portion is pushed, the door of the vehicle is opened by the electrically-powered latch portion. Kalesse teaches that it is known in the art to have an electrically powered latch portion (P0008) which controls the opening and closing of the door lock, and a sensor (Kalesse: 14) that is pushed when a handle portion (Kalesse: 11) rotates by a certain distance (Kalesse: P0031 L3-5), to open the door via the electrically powered latch (P0039). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor and electric operation of the latch taught by Kalesse in the flush handle of Smart to have the handle portion (Smart: 10) actuate a sensor with a smaller amount of rotation to increase comfort of the latch by making the pulling action done by the user require less travel. The current mechanical .
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, none of the prior art of record discloses a flush handle having the combination of features recited in claim 2. The closest prior art of record, Smart US20150233154A1, teaches a flush handle having much of the claimed structure but fails to teach an oil damper comprising a damper gear engaged with a pivot gear on the handle, wherein a gap between the main damper and an inner wall of the oil damper varies according to a rotational direction of the main damper, where the gap decreases when the direction of rotation is that when the handle portion is inserted into the housing. Sobecki US20110148575A1, teaches that it is known in the art to use a rotary damper to dampen the movement of a flush door handle (P0065), however it does not discuss the inner workings of the damper, such as the gap between the main damper and the inner wall decreasing in relation to the movement of the handle.
Regarding Claim 3, the claim is objected to due to its dependency upon claim 2.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675